[J-126-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :              41 MAP 2016
                              :
               Appellee       :              Appeal from the Superior Court dated
                              :              7/17/15 at No. 1693 MDA 2014 affirming
                              :              the order of the Dauphin County Court of
         v.                   :              Common Pleas dated 10/1/14 at No. CP-
                              :              22-CR-0003601-2014
                              :
DAVID EDWARD RICKER,          :
                              :              ARGUED: December 6, 2016
               Appellant      :


                                        ORDER


PER CURIAM                                            DECIDED: September 28, 2017


      AND NOW, this 28th day of September, 2017, this appeal is dismissed as having

been improvidently granted.



      Chief Justice Saylor files a concurring statement.

      Justice Wecht files a dissenting statement.

      Justice Donohue did not participate in the consideration or decision of this case.